Exhibit 10.13

 
This director’s loan agreement is made among the following parties on ____.


(A)  
  Borrower : Guangxi Hefeng Pharmaceutical Co. Limited



(B)  
  Lender : Li Jing Hua





Whereas:


 
Guangxi Hefeng Pharmaceutical Co. Limited is in need of working capital and the
parties are desirous to enter into this agreement whereby Li Jing Hua will
advance a loan



Now therefore the Parties agree as follows:-


(1)  
The advance of the loan is for working capital purpose ;



(2)  
The use of loan is for purchase of raw materials ;

 
(3)  
The loan amount is equivalent of RMB____ and the term of loan is 12 months from
_____ to _____  which is the due date of the principle loan;



(4)  
Monthly interest is __% and is accrued on monthly basis and to be settled on the
due date of the loan.



(5)  
The source of fund for repayment to be originated from net receipts of sales



(6)  
Rights and obligation

Part A :
i            Proper use of loan in accordance with the terms set as therein
ii            No early repayment except from the consent of the Party B
 
iii
Accept and assist the right of Party B for the investigation of the use of loan

 
iv
Repaying in accordance with the terms as set out therein

 
v
Extension of loan would be granted should consent of Party B is obtained



 
Party B:

 
i
Have the right to request Party A to repay the said loan at any time as think
fit

 
ii
Have the rights to request Party B to obtain all the information in connection
with the loan thereto.

 
iii
Advance the loan to Party B at the time in accordance with the terms as set out
in above.

 
 


 Party A
 
For and on behalf of
Hefeng Pharmaceutical Co. Limited
Party B
 
Li Jing Hua
 
 
 
By: Hui Tian Tang
__________________________
Hui Tian Tang
 
 
 
 
By: Jin Hua Li        
   Jin Hua Li


